Citation Nr: 0823252	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right knee chondromalacia for the period from November 1, 
2004 to February 25, 2008.

2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee chondromalacia, since February 25, 
2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from March 1996 to November 
1996 and from November 2001 to October 2004.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  

Because the right knee claim involves a request for a higher 
initial evaluation following the initial grant of service 
connection, the Board has characterized this issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (separating initial rating claims from 
subsequent claims for increased ratings).  


FINDINGS OF FACT

1.  From November 1, 2004 to February 25, 2008, the veteran's 
service-connected right knee disability has been manifested 
by chondromalacia with pain on activity and full range of 
motion.  Subluxation and lateral instability have not been 
medically demonstrated.  There is no X-ray evidence of 
arthritis.  

2.  Since February 25, 2008, the veteran's service-connected 
right knee disability has been primarily manifested by 
subjective complaints of pain on activity.  There is 
objective evidence of mild degenerative changes and full 
range of motion.  Subluxation and lateral instability of the 
right knee have not been medically demonstrated.  


CONCLUSIONS OF LAW

1.  From November 1, 2004 to February 25, 2008, the criteria 
for a compensable rating for right knee chondromalacia, were 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5257 (2007).

2.  Since February 25, 2008, the criteria for a rating in 
excess of 10 percent for right knee chondromalacia are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5003- 5260 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2007).  When a question 
arises as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where the question 
for consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2007).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be established where X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbation; a 10 percent 
evaluation shall be established for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  Note (1) of Code 5003 states that the 20 and 
10 percent ratings based on X-ray findings will not be 
combined with ratings based on limitation of motion.  38 
C.F.R. § 4.71a, DC 5003 (2007).

Diagnostic Code 5260 provides for evaluating limitation of 
the flexion of the leg.  A noncompensable rating is provided 
where flexion is limited to 60 degrees, a 10 percent rating 
is assigned where flexion is limited to 45 degrees, a 20 
percent rating is assigned when flexion is limited to 30 
degrees, and a 30 percent rating is assigned when flexion is 
limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2007).

Limitation of extension of the leg is rated noncompensable at 
5 degrees, 10 percent at 10 degrees, 20 percent at 15 
degrees, 30 percent at 20 degrees, 40 percent at 30 degrees, 
and 50 percent at 45 degrees.  38 C.F.R. § 4.71a, DC 5261 
(2007).  See also 38 C.F.R. § 4.71, Plate II (2007), which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

Under DC 5257, a 10 percent rating for knee impairment is 
warranted for slight impairment, including recurrent 
subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate impairment, 
including recurrent subluxation or lateral instability of the 
knee.  An evaluation of 30 percent requires severe 
impairment, including recurrent subluxation or lateral 
instability of the knee. 38 C.F.R. § 4.71a, (2007).

In every instance where the rating schedule does not provide 
a 0 percent rating for a DC, a 0 percent rating shall be 
assigned when the requirements for a compensable rating are 
not met.  38 C.F.R. § 4.31 (2007).

Lastly, separate ratings may be assigned for knee disability 
under DCs 5257 and 5003 where there is recurrent subluxation 
or lateral instability in addition to X-ray evidence of 
arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-
98.    

Factual Background and Analysis

The veteran's right knee chondromalacia is a currently rated 
as noncompensably disabling from November 1, 2004 to February 
25, 2008 under DC 5257 and 10 percent disabling since 
February 25, 2008 under DCs 5260-5003.  

During the course of this appeal the veteran's primary 
complaint of pain has essentially remained unchanged, and is 
clearly referenced in examination reports.  However, the 
objective medical evidence is the most persuasive indication 
of functional loss resulting from his right knee disability.  
During the July 2007 Travel Board hearing the veteran 
testified that his right knee chondromalacia had increased in 
severity since his previous VA examination in April 2005.  He 
testified that he experienced pain on movement, tenderness, 
difficulty with squatting and ambulating stairs, and that he 
wore a knee brace at times.  The veteran added that he had 
not received recent treatment because of financial reasons.  




From November 1, 2004 to February 25, 2008

Although outpatient treatment records dated from December 
2004 to February 2005 show some evidence of crepitus and 
patellar inhibition, range of motion of the right knee was 
full.  There was no evidence of swelling, effusion, or 
erythema.  There was no joint line tenderness, varus/valgus 
instability, or patellar apprehension.  Lachman's, anterior 
drawer's sign, and McMurray's testing were all negative.  X-
rays of the right knee demonstrated no bone on joint 
abnormality.  

During VA examination in April 2005, the veteran had full 
squatting capability without pain or tenderness.  He did not 
complain of crepitus and repeated motion did not cause an 
increase in pain, a decrease in endurance, or incoordination.  

Considering the applicable codes, the evidence during the 
time period in question largely reflects no significant 
pathology or abnormality in the right knee, including 
evidence of ligamentous instability.  In the absence of 
symptoms of slight impairment, including subluxation or 
lateral instability, and with due consideration to the 
provisions of 38 C.F.R. § 4.7, a compensable evaluation under 
DC 5257 from is not warranted from November 1, 2004 to 
February 25, 2008.  

The Board has also considered whether a higher rating is 
warranted under the limitation-of-motion codes.  Despite 
evidence of mild crepitus, the limitation of motion shown has 
been noncompensable in that the veteran has consistently had 
both full extension and full flexion.  See 38 C.F.R. § 4.71, 
DC 5260 and DC 5261.  

In addition, while the veteran has documented right knee pain 
with activity, the medical evidence does not include an X-ray 
finding of degenerative arthritis that would permit the Board 
to assign a compensable rating for arthritis and limitation 
of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991), (a painful motion of a major joint caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, even if there is no actual 
limitation of motion noted clinically).  


Since February 25, 2008

Likewise, since February 25, 2008, the criteria for a rating 
in excess of 10 percent have not been met.  At that time the 
veteran underwent VA examination with current symptoms of 
pain, giving way, instability, stiffness, weakness, 
incoordination, and locking.  These symptoms do not affect 
the motion of the joint, however.  He denied episodes of 
dislocation or subluxation and his gait was normal.  He 
reported weekly flare-ups lasting 1 to 2 days.  Precipitating 
factors included climbing stairs, extended walking or 
running, and lifting heavy objects.  He currently uses a knee 
brace.  Range of motion was full with extension to 0 degrees 
and flexion to 140 degrees, with objective evidence of pain.  
However, there was no additional limitation after three 
repetitions.  X-rays of the right knee revealed minimal 
degenerative changes with no fracture or dislocation.  The 
veteran was employed full-time as a background investigator 
with the local police department.  He had not lost time from 
work, but had been assigned duties that do not involve 
activities which would aggravate the right knee.

Based on the preceding evidence, the criteria for a rating in 
excess of 10 percent have not been met.  Here, the record 
reveals very little clinical data to support a finding of 
more than minimal symptomatology associated with the 
veteran's right knee disability.  There is no objective 
evidence of significant active pathology or abnormality 
including instability or subluxation.  There is X-ray 
evidence of mild arthritis and medical evidence that supports 
the veteran's allegations of pain.  However, the right knee 
disability does not produce a level of limited motion, which 
would allow for the assignment of even a noncompensable 
rating (flexion limited to 60 degrees and/or extension 
limited to 5 degrees) under DCs 5260 and 5261.  

Similarly, the criteria for a rating in excess of 10 percent 
have not been met under any other applicable code.  Although 
the veteran uses a knee brace, the clinical findings did not 
show any ligamentous instability when examined by VA in 
February 2008.  Thus, the evidence does not establish 
separate manifestations of recurrent subluxation or lateral 
instability to warrant a separate compensable evaluation 
under DC 5257.  

With respect to both timeframes at issue, the Board notes 
that pain has been demonstrated with range of motion testing 
of the right knee.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204 -07 (1996).  Given that 
the veteran's complaints of pain do not prevent him from 
achieving normal measured range of motion they do not support 
a finding of additional functional loss for a higher rating.  
The Board does not dispute the veteran's contentions that his 
right knee disability has caused him to alter his lifestyle 
and has restricted his activities.  Even so, such complaints 
have been taken into consideration in the decision to assign 
the noncompensable and 10 percent evaluations.  The Board is 
required to consider the effect of the veteran's pain when 
making a rating determination, and has done so in this case, 
but the Rating Schedule does not require a separate rating 
for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The only other possibilities for a higher disability 
evaluation based on limitation of motion of the knee would be 
under DC 5256, for ankylosis; under DC 5258 for dislocation 
of the semilunar cartilage; under DC 5262, for nonunion of 
the tibia and fibula; or under DC 5263 for genu recurvatum, 
none of which is present in this case.

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's service-connected 
right knee disability.  The evidence does not establish that 
the right knee disability causes marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Moreover, it does not establish that the 
veteran's service-connected right knee disability 
necessitates frequent periods of hospitalization.  In light 
of the foregoing, the veteran's claim does not present such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has also reviewed the claim mindful of the guidance 
of Fenderson, supra.  The RO has noted consideration of all 
pertinent evidence, and has assigned the current disability 
ratings effective from the date of the initial grant of 
service connection.  The Board on review concurs with those 
ratings.  The rationale set forth above, in determining that 
higher ratings are not warranted, is the same as that used to 
determine that higher "staged" ratings are not warranted 
for an earlier time.  Thus, higher ratings are not warranted 
for any portion of the rating period on appeal.

The preponderance of the evidence is against the claim, and 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002).  The appeal is denied.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

For an increased rating claim, VCAA notice should include 
notice that evidence of increased severity of the disorder or 
of greater interference with work or activities of daily life 
is required to support a claim for increased evaluation; that 
it include at least general notice of more particularized 
bases of granting increased evaluations where, as here, 
particular criteria beyond mere increase in severity may be 
required for assignment of a higher disability rating; that 
it include notice that a particular rating will be assigned 
by applying diagnostic codes; and that it include notice, in 
the form of examples, of the kinds of evidence required to 
support the increased rating claim.  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the veteran in January 2005 and March 2005 
before the initial original adjudication of the claim.  The 
letters notified the veteran of what information and evidence 
must be submitted to substantiate claim for service 
connection, as well as what information and evidence must be 
provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The contents of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A November 2007 letter 
provided the veteran with notice of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection and his claim was readjudicated in the 
March 2008 Supplemental Statement of the Case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In any event, for initial rating claims, where, as here, 
service connection has been granted and the initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.   There is no identified 
relevant evidence that has not been accounted for.  The 
veteran was afforded VA examinations in April 2005 and 
February 2008.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

A compensable evaluation for right knee chondromalacia for 
the period from November 1, 2004 to February 25, 2008 is 
denied.

An evaluation in excess of 10 percent for right knee 
chondromalacia, since February 25, 2008 is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


